Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Albertelli et al. (AU 2018200285 A1), hereinafter (“Albertelli”).  Albertelli (Fig 1-7B) discloses an impact absorption structure comprising: i) an impact receiving component (10), capable of, after receiving an initial impact shockwave, separating that shockwave into at least a first shockwave and a second shockwave, time-spaced from the first shockwave (the examiner considers this an inherent feature), ii) an energy dissipation component (12) adjacent to the impact receiving component, such that the time-spaced shockwaves can be passed across an interface from the impact receiving component to the energy dissipation component.  
Albertelli does not show, however, the structure wherein the energy dissipation component comprises a chemical element or compound that exhibits: - a first displacive phase change from a first phase to a second phase upon experiencing the first shockwave, - a second displacive phase from the second phase to a third phase upon experiencing the second, later shockwave, and - a third displacive phase change from the third, or a later, phase to the first phase upon unloading after the second shockwave, the compound thereby exhibiting a hysteresis cycle in which elastic energy is dissipated.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Albertelli in such a manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641